DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a chipping machine and housing, classified in B27L1/127.
II. Claims 11-19, drawn to a wear component, classified in B27L11/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a wear component for a cutting device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires a materially different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Adams on 26 October 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claims 2 and 7, there is no antecedent basis for “the base of the housing”. 
For claim 5, there is no antecedent basis for “the operating surface”.
For claim 8, the phrase “said housing assembly:” is indefinite as it appears that the phrase lacks a transitional term such as comprising.  For the purpose of examination it is assumed applicant intended for it to be “said housing assembly further comprising” as based on the dependent claims the limitations of the housing assembly are supposed to be open ended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0305032 to Ragnarsson (Ragnarsson).
Concerning claim 1, Ragnarsson discloses a chipping machine that is adapted to be placed on an operating surface, the chipping machine comprising: 
a frame (1) having a long axis; 
a debarking assembly (48) mounted to the frame for removing bark from log; 
a chipper assembly (¶82) mounted to the frame for reducing a log to chips, the chipper assembly comprising: 
a chipper disk (122) adapted to rotate about a chipper disk axis in a plane of rotation that is angled with respect to the long axis of the frame of the chipping machine (see figure 17) in order to cut chips from the log that is presented to the chipper disk in a processing direction, wherein the chipper disk axis defines a processing plane, and wherein the log approaches an upstream side of the chipper disk and chips depart from a downstream side of the chipper disk; 
a first path having a first inlet (62) configured to collect bark removed from the log and an outlet (64) directs collected bark out of the machine; 
a housing (see figures 16-19) that encloses at least a portion of the chipper disc (122), the housing comprising: 
a spout (124) located on a downstream side of the chipper disk (122) that is adapted to provide an exit path for chips cut by the chipper disk from said log out of housing; 
a second path having a second inlet (60) that is separate from the first inlet (62) of the first path and that is located in the housing on the upstream side of the chipper disk (122) configured to collect trash and an outlet (134) that directs collected trash to the outlet (64) of the first path and out of the machine with the collected bark; and 
a log advance system (58) for conveying the log through the chipping machine in the processing direction and into contact with the debarking assembly and chipper assembly.
Concerning claim 2, Ragnarsson the second inlet (60) is an opening formed in the base of the housing (see figure 16) and the second path comprises a chute (130) onto which trash falls and then slides under the force of gravity to the first path.
Concerning claim 3, Ragnarsson in figure 17 wherein: the chipper disk (122) comprises a plurality of knife assemblies (inherently disclosed as it is well known in the art that a disk chipper uses a plurality of knives to chip the wood); the plane of rotation is disposed at an acute angle to the long axis; the processing direction is parallel to the long axis; and the processing plane is substantially parallel to the operating surface on which the chipping machine is placed.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art (AAPA).
Concerning claim 8, AAPA discloses a housing assembly adapted for use on a chipping machine having a base for surrounding a lower portion of a rotating chipper disk with a chipper disk upper portion, a chipper disk lower portion, at least one chipper knife assembly, and a centerline, said housing assembly: 
a hood (37) having: 
a stationary portion (37A) configured for removable attachment to the base to form a housing for substantially enclosing the chipper disk; an access opening (see figure 4) formed in the stationary portion for providing access to an inside of the housing; 
an access door (37B) covering the access opening and adapted to be moved between an open position where the access door is uncovered and a closed position where the access door is covered; and 
a parting line (39) disposed at a junction of the base with the hood, 
wherein the hood (37) and the access door (37B) are adapted to substantially surround the chipper disk (32) upper portion while the base (36) substantially surrounds the chipper disk lower portion.
Concerning claim 9, AAPA discloses said base (36) and a chute (54) having an inlet formed in the base (36) of the housing assembly on an upstream side of the chipper disk and an outlet, wherein the inlet is sized and configured to collect trash within the housing assembly and the chute (54) is configured to automatically carry the trash out of the housing assembly under the force of gravity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson in view of Applicant’s admitted prior art (AAPA).
Concerning claim 4, Ragnarsson does not disclose the specific structures of the housing of the chipper disk (122). 
AAPA (see figures 1-5) discloses a chipping machine comprising: a frame (13), a debarking assembly (21, 22, 23), a log advance system (20) and a chipper assembly (see figure 4) comprising a chipper disk (32), a housing (35) that encloses a portion of the chipper disc (32) where the housing further comprises a spout (34) downstream of the chipper disk to provide an exit path for chips cut from the log and wherein the housing further comprises: a base (36) that is mounted to the frame (13) of the chipping machine; and a hood (37) that is removably mounted to the base (36) along a parting line (39) that is raised above the processing plane (P, at 42).
Because both these references are concerned with a similar problem, a chipping machine having a debarking assembly and a chipper assembly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the housing of the chipper assembly of Ragnarsson to have the structure of AAPA as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, which as these chippers are well known in the art would thus be predictable.
Concerning claim 5, AAPA, as applied to Ragnarsson, discloses the parting line (39) defines a hood mounting plane (40) that is substantially parallel to and is spaced vertically above the processing plane (P, at 42) with respect to the operating surface; and the spout is attached to and extends upwardly from the base.
Concerning claim 6, Ragnarsson in view of AAPA discloses the chipper disk has a chipper disk diameter.  However, it is unclear if the hood mounting plane is placed at least about 2.5% of the chipper disk diameter above the processing plane.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Ragnarsson in view of AAPA such that the hood mounting plane is placed at least about 2.5% of the chipper disk diameter above the processing plane as such determination would result during routine engineering practices and experimentation.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Further, to instead change the shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  Applicant has not provided evidence that this percentage is significant.
Concerning claim 7, Ragnarsson does not disclose the interior of the chipping machine.
AAPA (see figures 1-5) discloses a chipping machine comprising: a frame (13), a debarking assembly (21, 22, 23), a log advance system (20) and a chipper assembly (see figure 4) comprising a chipper disk (32), a housing (35) that encloses a portion of the chipper disc (32) where the housing further comprises a spout (34) downstream of the chipper disk to provide an exit path for chips cut from the log and the frame (13) of the chipping machine has a top surface (see figure 1) to which the base (36) of the housing (35) is mounted; and the spout (34) is partially defined by a straight portion of a belly band (55) located within the housing, said straight portion of the belly band being disposed at an exit angle that is measured from the top surface of the frame to be within the range of 20 and 45°.
Because both these references are concerned with a similar problem, a chipping machine having a debarking assembly and a chipper assembly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the spout of Ragnarsson to have the structure of AAPA as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, which as these chippers are well known in the art would thus be predictable.
While it is unclear if Ragnarsson in view of AAPA would have said straight portion of the belly band being disposed at an exit angle that is measured from the top surface of the frame to be within the range of 20 and 45° it is well known in the art to position the chute based on the desired exit for the chips (such as the type of chip collector being used) and thus such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose a housing as claimed where the parting line is disposed vertically higher than the centerline of the rotating chipper disk.
The closest prior art is U.S. Patent No. 10,376,896 which discloses a housing (2) with a hood (4) and an access door (10) but the parting line, which applicant has defined in claim 8 as being disposed at a junction of the base with the hood, is not disposed vertically higher than the centerline (8) of the rotating chipper disk (20).  Instead, only the parting line between the door (10) and the housing hood (4) is disposed vertically higher than the centerline (8) of the rotating chipper disk (20).
The next closest prior art is U.S. Patent No. 10,773,260 which as seen in figure 5 discloses a chipper housing similar to applicant’s admitted prior art.  See also U.S. Patent No. 7,896,268 and 6,016,855. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/04/2022